 

 

EXHIBIT 10.30

 

FIRST AMENDMENT TO OPTION AGREEMENT

 

This First Amendment (this “First Amendment”) to the Option Agreement (as
defined below), is made and entered into on September 15, 2020, to be effective
on August 13, 2020 (the “Effective Date”), by TORCHLIGHT ENERGY, INC., a Texas
corporation, and TORCHLIGHT HAZEL, LLC, a Texas limited liability company, whose
mailing address is 5700 W. Plano Pkwy #3600, Plano, TX 75093 and email address
is john@torchlightenergy.com (collectively “Torchlight”), MASTERSON HAZEL
PARTNERS, LP, a Texas limited partnership whose mailing address is P.O. Box
1189, Midland, TX 79702 and email address is ced@mastersonps.com (“Masterson”),
and McCabe Petroleum Corporation, a Texas Corporation, whose mailing address is
500 W. Texas Ave. Ste. 890, Midland, TX 79701 and email address is
gregmccabe@aol.com (“MPC”) collectively the “Parties”.

 

RECITALS:

 

A.       The Parties entered into that certain Option Agreement, dated August
13, 2020.

 

B.       The undersigned, which constitute all of the Parties to the Option
Agreement, desire to amend the Option Agreement.

 

AGREEMENT:

 

NOW, THEREFORE, in consideration of the mutual agreements herein contained and
for other good and valuable consideration, the receipt and sufficiency of which
is hereby acknowledged, the undersigned hereby agree to amend the Option
Agreement as follows, effective as of the Effective Date:

 

1.       Masterson will pay to Torchlight $1,000.00 at the time this First
Amendment is executed and delivered as further consideration of the Options.

 

2.       Section II of the Option Agreement is hereby deleted in its entirety
and replaced with the following:

 

II - Option Period

 

The time during which Masterson may exercise the Options shall be from the
Effective Date through and including February 3, 2021, unless extended under the
terms of this Option Agreement (the “Option Period”). The Option Period may be
extended to the earlier of (1) May 31, 2021 or (2) the Final Maturity Date (as
defined below) of the notes set forth in Exhibit A attached hereto (the
“Notes”), if Masterson: (a) has satisfied it obligations regarding the Well; (b)
no later than February 3, 2021, delivers notice of intent to conduct operations
sufficient to satisfy the Northern Drilling Obligations; and (c) on before
February 17, 2021 conducts operations sufficient to satisfy the Northern
Drilling Obligations. The “Final Maturity Date” shall be defined as the date
upon which the first of the Notes becomes due and payable.

FIRST AMENDMENT TO OPTION AGREEMENT- Page 1 -

 

 

3.       Except as amended by this First Amendment, the Option Agreement shall
remain in full force and effect, and each of the undersigned hereby restates and
reaffirms all of the terms and provisions of the Option Agreement.

 

4.       This First Amendment may be executed in any number of counterparts
(including by facsimile or other reliable electronic means), each of which shall
be considered an original.

 

[Signature pages follow.]

FIRST AMENDMENT TO OPTION AGREEMENT- Page 2 -

 

 

The First Amendment to the Option Agreement has been executed as of the
Effective Date set forth above.

 

  TORCHLIGHT ENERGY, INC.         X: /s/ John A. Brda   Name:  John A. Brda  
Title: CEO

 

STATE OF TEXAS §   § COUNTY OF COLLIN §

 

BEFORE ME, the undersigned authority, on this day personally appeared John A.
Brda, who being duly sworn, upon oath, says that he is authorized to execute
this agreement; and he acknowledged to me that he executed the same for the
purposes and considerations therein expressed, and in the capacity stated
herein. SUBSCRIBED AND SWORN TO before me by the said Chief Executive Officer on
this the 21st day of September, to certify which witness my hand and seal of
office.

 

  /s/ Anna Karlsen   Notary Public   In and For Said County and State        
TORCHLIGHT HAZEL, LLC         X: /s/ John A. Brda   Name:  John A. Brda   Title:
CEO

 

STATE OF TEXAS §   § COUNTY OF COLLIN §

 

BEFORE ME, the undersigned authority, on this day personally appeared John A.
Brda, who being duly sworn, upon oath, says that he is authorized to execute
this agreement; and he acknowledged to me that he executed the same for the
purposes and considerations therein expressed, and in the capacity stated
herein. SUBSCRIBED AND SWORN TO before me by the said Manager on this the ___
day of September, to certify which witness my hand and seal of office.

 

      Notary Public   In and For Said County and State

FIRST AMENDMENT TO OPTION AGREEMENT- Page 3 -

 

 

  MASTERSON HAZEL PARTNERS, LP         X:  /s/ Clifton DuBose, Jr.   Clifton
Edwin DuBose, Jr., CEO of Masterson
Hazel Management, LLC, its General Partner

 

STATE OF TEXAS §   § COUNTY OF MIDLAND §

 

BEFORE ME, the undersigned authority, on this day personally appeared Clifton
Edwin DuBose, Jr., who being duly sworn, upon oath, says that he is authorized
to execute this agreement; and he acknowledged to me that he executed the same
for the purposes and considerations therein expressed, and in the capacity
stated herein. SUBSCRIBED AND SWORN TO before me by the said CEO on this the
_18th_ day of September 2020, to certify which witness my hand and seal of
office.

 

  /s/ Amy Taylor   Notary Public   In and For Said County and State        
MCCABE PETROLEUM CORPORATION         X: /s/ Greg McCabe   Name:  Greg McCabe  
Title: President

 

STATE OF TEXAS §   § COUNTY OF MIDLAND §

 

BEFORE ME, the undersigned authority, on this day personally appeared Greg
McCabe, who being duly sworn, upon oath, says that he is authorized to execute
this agreement; and he acknowledged to me that he executed the same for the
purposes and considerations therein expressed, and in the capacity stated
herein. SUBSCRIBED AND SWORN TO before me by the said President on this the 18th
day of September 2020, to certify which witness my hand and seal of office.

 

  /s/ Amy Taylor   Notary Public   In and For Said County and State

FIRST AMENDMENT TO OPTION AGREEMENT- Page 4 -

 